NOTE: This order is nonprecedential.


  Wniteb $tate~ (!Court of §ppeal~
      for tbe jfeberal (!Cirroit

                JEFFREY R. BERRY,
                  Plaintiff-Appellant,

                           v.
                  UNITED STATES,
                  Defendant-Appellee.


                       2012-5022


   Appeal from the United States Court of Federal
Claims in case no. ll-CV-618, Judge Thomas C. Wheeler.


                     ON MOTION


                       ORDER

   Jeffrey R. Berry moves for leave to proceed in forma
paupens.

    Berry is incarcerated. Pursuant to the Prisoner Liti-
gation Reform Act of 1995, this court may not authorize
the prosecution of an appeal by a prisoner without the
prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
longer afforded the alternative of proceeding without
BERRYv. US                                                        2

payment of filing fees, but must, in time, pay the $450
filing fee in its entirety. When funds exist, an initial
partial payment must be made consisting of 20% of the
greater of (a) the average monthly deposits to the pris-
oner's account or (b) the average monthly balance in the
prisoner's account for the six-month period immediately
preceding the filing of the notice of appeal. 28 U.S.C. §
1915(b)(1). Thereafter, the prisoner is required to make
monthly payments of 20% of the preceding month's in-
come credited to the prisoner's account. 28 U.S.C. §
1915(b)(2). The agency with custody of the prisoner must
forward payments from the prisoner's account each time
the amount in the account exceeds $10 until the $450
filing fee is paid in full. Id.

   By separate letter, the custodian of Berry's prison ac-
count is being directed to make the necessary arrange-
ments to forward the filing fee to the court.

      Accordingly,

      IT IS ORDERED THAT

      Berry's motion to proceed in forma pauperis is denied.

                                     FOR THE COURT
      JAN 092012                     lsI Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
                                                FILED
cc: Jeffrey R. Berry                      u.s. COURT OF APPEALS FOR
                                            THE FEDERAL CIRCUIT
    Joshua E. Kurland, Esq.
                                              JAN 092012
s24
                                                JAN HORBAlY
                                                   CLERK